UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4238


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSYE WAYNE POWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00189-RJC-1)


Submitted:   July 14, 2010                 Decided:   July 26, 2010


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant.   Amy E. Ray, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessye Wayne Powell appeals his 262 month sentence for

conspiracy to distribute and possess marijuana, in violation of

21    U.S.C.     §§ 841(b)(1)(A),     b(1)(D),           and      846     (2006),      and

conspiracy to launder money, in violation of 18 U.S.C. § 1956(h)

(2006).        Appellate   counsel    has       filed     a     brief     pursuant     to

Anders v. California, 386 U.S. 738 (1967), contending that there

are   no   meritorious     issues    on       appeal,    but      arguing    that      the

district court “erred in denying Mr. Powell’s motion to strike

the   Government’s     information.” 1          Powell      has      filed   a   pro   se

supplemental brief, in which he argues that the district court

erred in finding that he qualified as a career offender.                               The

Government has declined to file a brief.                 We affirm.

            Powell’s     counsel    contends         that      the    district      court

erred in denying his motion to strike the Government’s 21 U.S.C.

§ 851 (2006) information at sentencing, on the grounds that the

information was no longer effective, as the Government failed to

refile     the    information      after       the      filing       of   its    second

superseding indictment.         Questions regarding the adequacy of a


      1
       Counsel also argues that this claim is not encompassed by
the waiver of appellate rights contained in Powell’s plea
agreement. We need not evaluate the scope of Powell’s appellate
waiver, however, as the Government has declined to argue for its
enforcement. See United States v. Blick, 408 F.3d 162, 168 (4th
Cir. 2005).



                                          2
21 U.S.C. § 851 notice are reviewed de novo.                            United States v.

Jackson, 544 F.3d 1176, 1185 (11th Cir. 2008).

                  Powell’s contention is without merit.                      Every circuit

to have addressed this issue in a published decision has held

that the government need not refile its § 851 information after

the filing of a superseding indictment.                            See United States v.

Dickerson, 514 F.3d 60, 64 n.3 (1st Cir. 2008) (noting that the

prosecution need not file a second § 851 information after a

superseding indictment); United States v. Cooper, 461 F.3d 850,

853 (7th Cir. 2006) (same); United States v. Kamerud, 326 F.3d

1008, 1014 (8th Cir. 2003) (same); United States v. Wright, 932

F.3d       868,    882    (10th     Cir.   1991)       (same),      overruled     on   other

grounds by United States v. Flowers, 464 F.3d 1127, 1130 (10th

Cir. 2006).         Accordingly, we reject Powell’s contention.

                  We have reviewed the issues raised in Powell’s pro se

supplemental             brief     and     found           them    to   be      unavailing.

Additionally, we have reviewed the entire record in accordance

with       Anders, 2     and     found   there       are    no    meritorious    issues   on

appeal.           Accordingly, we affirm the judgment of the district

       2
       Though Powell waived his right to appeal, the Government
has not sought enforcement of the waiver.      Accordingly, this
court may conduct its review pursuant to Anders.           United
States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007) (stating
that, if Anders brief is filed in case with appeal waiver,
Government’s failure to respond “allow[s] this court to perform
the required Anders review”).



                                                 3
court.   We require that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.      If the client requests that a petition be

filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

addressed in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    4